EXHIBIT 10.4
 
HYPERCOM CORPORATION
8888 E. Raintree Drive, Suite 300
Scottsdale, Arizona 85260


August 6, 2009


Shawn Rathje
Chief Accounting Officer
Hypercom Corporation
8888 E. Raintree Drive, Suite 300
Scottsdale, Arizona 85260


Re: Change of Control  
 
Dear Shawn:
 
In consideration of your execution and return of the attached Confidentiality,
Non-Solicitation & Non-Compete Agreement and other good and valuable
consideration, the sufficiency of which hereby is acknowledged, you and Hypercom
Corporation (the “Company”) hereby agree that this letter modifies the terms of
your employment by the Company effective upon the date of your signature
below.  
 
In the event of a Change of Control (as defined below) within eighteen (18)
months after the date of your signature on this letter, and if, within a period
of twelve (12) months following such a Change of Control, you are involuntarily
terminated by the Company without Cause (as defined below), and provided that
the Company’s customary form of release for terminated employees is executed by
you and becomes effective in accordance with its terms on or before the
thirtieth (30th) day following the date of your termination of employment, you
will be entitled to:
 
(a) an amount equal to six (6) months of your Base Salary at the rate then in
effect, which amount will be paid in the form of salary continuation in
accordance with the Company’s usual bi-weekly payroll cycle; and
 
(b) immediate vesting of all of your shares of restricted stock and all of your
options to purchase common stock of the Company (or its successor), and such
options shall remain exercisable until the expiration date of their original
terms.
 
“Change of Control” means and includes each of the following:
 
(1) the acquisition of beneficial ownership, directly or indirectly, of
securities having 50% or more of the combined voting power of the Company’s then
outstanding securities by any “Unrelated Person” or “Unrelated Persons” acting
in concert with one another either at one time or over a series of
purchases.  For purposes of this definition, the term “Person” shall mean and
include any individual, partnership, joint venture, association, trust,
corporation, or other entity (including a “group” as referred to in Section
13(d)(3) of the Securities Exchange Act of 1934.  For purposes of this Section,
the term “Unrelated Person” shall mean and include any Person other than the
Company, or an employee benefit plan of the Company, or any officer, director,
or 10% or more shareholder of the Company as of the date of this Agreement
 
(2) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving entity, or pursuant to which common
stock would be converted into cash, securities or other property, other than a
merger of the Company in which the holders of the Company’s common stock
immediately prior to the merger have at least 50% ownership of beneficial
interest of common stock or other voting securities of the surviving entity
immediately after the merger;
 
(3) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
subsidiaries (taken as a whole), other than pursuant to a sale-leaseback,
structured finance or other form of financing transaction;
 
(4) the stockholders of the Company shall approve any plan or proposal for
liquidation or dissolution of the Company; or
 
(5) during any period of two consecutive years, individuals who at the beginning
of such period constituted a majority of the Board of Directors (“Board”) shall
fail to constitute a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.
 
“Cause” means if the Board, in its reasonable and good faith discretion,
determines that you (i) have developed or pursued interests substantially
adverse to the Company, (ii) have materially breached any employment or
confidentiality agreement, (iii) have not devoted a majority of your business
time, effort and attention to the affairs of the Company (or such lesser amount
as has been agreed to in writing by the Company), (iv) are charged by any
governmental entity with any felony (excluding traffic violations) that is
reasonably determined by the Board to be true and to adversely reflect upon the
Company’s standing in the community, or (v) have engaged in gross misconduct or
other material omissions that are significantly detrimental to the well-being of
the Company.
 
All other terms and conditions of your employment remain unchanged.
 
If you agree to the addition of the foregoing to your terms of employment,
please indicate your acceptance below.
 
 
Sincerely,
 
/s/ Thomas B. Sabol         
 
Thomas B. Sabol    
Chief Financial Officer   




ACCEPTED AND AGREED




/s/ Shawn Rathje           
Shawn Rathje


Date:  August 6, 2009         
 
 
 

--------------------------------------------------------------------------------

 

CONFIDENTIALITY, NON-SOLICITATION
& NON-COMPETE AGREEMENT


This Confidentiality, Non-Solicitation & Non-Compete Agreement (“Agreement”) is
entered into by and between Hypercom Corporation, its subsidiaries, affiliates,
successors and assigns (the “Company”), and Shawn Rathje (“Employee”).


Section One
Background to the Agreement
 
1.1           The Company is in the business of  providing electronic payment
solutions, including card payment terminals and peripherals, networking
equipment and software applications for e-commerce, smart cards and traditional
payment applications (“Company Business”).  What distinguishes the Company from
its competitors is the knowledge and expertise which the Company has developed
over time to determine, evaluate, and service its customers’ needs


1.2           Employee performs essential services for the Company.  As part of
these essential services, Employee will meet and develop close working
relationships with the Company’s Business Associates (as defined below).  In
addition, Employee will work with and have access to the Company’s Confidential
Information (as defined below).


1.3           This Agreement is important to protecting the Company’s business
interests.  If Employee  violates any of the terms of this Agreement, it would
harm the goodwill and diminish the value of the Company.


1.4           The compensation and professional growth opportunities made
available to Employee through employment with the Company is fair and adequate
consideration for entry into this Agreement.  Employee need not accept or
continue employment with the Company.  Employee’s compliance with this Agreement
is a condition of Employee’s employment or continued employment with the
Company.


1.5           For these and other reasons, and because there are many other
employment opportunities available to Employee if his/her employment with the
Company should end, Employee agrees that the terms of this Agreement are fair,
reasonable and voluntarily entered into.


Section Two
The Covenants
 
2.1.           Exclusivity of Services; Conflict of Interest.  While employed by
the Company, Employee will devote his/her full business time and best efforts to
the Company and not engage in any activity that creates an actual or potential
conflict of interest with the Company.  A conflict of interest includes Employee
directly or indirectly, competing with the Company in any way, or acting as an
officer, director, executive, consultant, stockholder, volunteer, lender, or
agent of any business engaged in Company Business.  Should any matter of dealing
in which Employee is or becomes involved appear to present a conflict of
interest, Employee will promptly disclose the facts to the Company’s General
Counsel so that a determination can be made as to whether a conflict of interest
does exist.
 
2.2.           Company Property.  Employee will not remove any equipment,
materials,  property, records, documents, notes, diskettes, manuals, lists, data
files, or any other tangible items (whether in duplicate or original form)
(collectively “Company Property”) from the Company’s premises, except as is
needed in the ordinary course of conducting Company business.  At the time of
Employee’s separation, or at any other time upon the Company’s request, Employee
will immediately deliver to the Company any Company Property in Employee’s
possession or control.  To the maximum extent permitted by law, the Company
reserves the right to deduct the cost of unreturned or damaged Company Property
from any compensation owed to Employee.
 
2.3.           Inventions.
 
a.           While employed by the Company, and for twelve (12) months
thereafter, Employee will disclose promptly, completely and in writing to the
Company, and hereby assigns and agrees to assign and bind Employee's heirs,
executors, or administrators to assign to the Company, any and all inventions,
concepts, processes, diagrams, methods, apparatus, improvements, or any other
technological “know how” (collectively “Company Inventions”), whether
patentable, copyrightable, or otherwise subject to exclusive rights, which are
discovered, conceived, and/or developed, either individually or jointly with
others, (i) in connection with the performance of Employee's duties for the
Company, (ii) using or influenced by the Company’s time, data, facilities,
materials, and/or proprietary information or technology, or (iii) that relate to
Company Business.  All such Company Inventions will be deemed "works for hire"
commissioned by the Company to the fullest extent permitted by the copyright
laws of the United States.  Employee's obligations under this paragraph apply
without regard to whether an idea for an Invention or a solution to a problem
occurs to Employee on the job, at home, or elsewhere. All such Company
Inventions are the Company’s exclusive property, whether or not patent,
trademark or copyright applications are filed thereon.  This paragraph 2.3 does
not apply to any patents, copyrights, trademarks, inventions, concepts,
processes, diagrams, methods, apparatus, improvements, or any other
technological “know how” filed, discovered, conceived, and/or developed by
Employee, alone or jointly with others,  prior to Employee's employment with the
Company (collectively “Prior Inventions”).
 
b.           Employee represents that there are no currently existing Prior
Inventions belonging to Employee or any third party, except that which he/she
discloses in Schedule 1 to this Agreement.  The absence of anything set forth on
Schedule 1, or the absence of Schedule 1 entirely, constitutes Employee’s
representation that there are no such Prior Inventions.


c.           While employed by the Company, and at all times thereafter,
Employee will assist the Company, at the Company’s expense, in the preparation,
execution, and delivery of any disclosures, patent, trademark or copyright
applications or papers within the scope and intent of this Agreement required to
obtain patents in this or in other countries and in connection with such other
proceedings as may be necessary to enforce the Company’s rights in such
Inventions against others or to vest title thereto in the Company.  If such
assistance takes place after Employee's employment ends, Employee shall be paid
by the Company at a reasonable rate for any time that Employee actually spends
in such work at the Company’s request.
 
2.4.           Confidentiality.
 
a.           While employed by the Company, and at all times thereafter,
Employee will not, directly or indirectly, disclose, utilize, or authorize any
disclosure of Confidential Information (as defined below) to any third person,
except as expressly permitted in writing by the Company’s General Counsel.
 
b.           For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, the following information relating to the
Company or entrusted to the Company by its Business Associates (as defined
below):
 
(i)  customer lists, consultant lists, vendor information, and customer
information as compiled by the Company, including customer orders, product
usage, product volumes, pricing, customer technology, sale and contract terms,
contract expiration dates, and other compiled customer and vendor information;
 
(ii) internal practices and procedures, compensation and payroll information,
and personnel data;
 
(iii) financial condition and financial results of operations;
 
(iv) supply of materials information, including sources and costs;
 
(v) information relating to designs, formula, developmental or experimental
work, know-how, products, processes, computer programs, source codes, data
bases, designs, schematics, inventions, creations, original works of authorship,
or other subject matter relating to research and development, strategic
planning, manufacturing, engineering, purchasing, finance, marketing, promotion,
distribution, licensing, and selling activities; and
 
(vi) any and all information, whether in oral or written form, having
independent economic value to the Company that is not generally known to, and
not readily ascertainable by proper means by a person who can obtain economic
value from its disclosure or use.
 
Excluded from this definition is information that (i) is in or enters the public
domain without breach of this Agreement; (ii) is received from a third party
without restriction on disclosure and without breach of a nondisclosure
obligation; or (iii) is required to be disclosed by order of a court or other
governmental agency; provided that the Company shall first be given reasonable
notice and opportunity to obtain a protective order against disclosure of such
information.
 
2.5.           Nonsolicitation.
 
a.           During Employee’s employment and during the Time Period (as defined
below), Employee, whether personally or on behalf of any person or entity, will
not:
 
(i) directly or indirectly solicit, accept business from, call upon, handle,
deliver products or render services to any customer of the Company with whom
Employee, alone or in conjunction with others, has corresponded, talked,
solicited, or otherwise entered into or pursued a business relationship within
the twelve (12) month period immediately preceding Employee’s separation for the
purpose of selling such customer the same, similar, or related services or
products that Employee provided on behalf of the Company; or
 
(ii) directly or indirectly solicit, encourage, induce, or convince any Business
Associate to end, reduce, or change his/her/its relationship with the Company.
 
b.           For the purpose of this Agreement:
 
(i) “Time Period” means the period beginning from Employee’s separation date and
ending twelve (12) months thereafter; and
 
(ii) “Business Associate” means any individual or entity doing business with or
rendering services to the Company within the twelve (12) month period
immediately preceding Employee’s separation, including customers, employees,
investors, independent contractors, vendors, suppliers, or joint venture
partners.
 
2.6.           Non-Competition.


a.           While employed by the Company and during the Time Period (as
defined above), Employee, whether personally or on behalf of any person or
entity, will not engage in a Competitive Activity (as defined below) within the
Territory (as defined below).


b.           For purposes of this paragraph:


(i)   “Time Period” means the period beginning from Employee’s separation date
and ending twelve (12) months thereafter;


(ii) “Competitive Activity” means engaging in or planning to engage in any
business activity which is in competition with the products or services being
developed, manufactured or sold by the Company at the time of Employee’s
separation, including without limitation, working as a officer, director,
partner, consultant, advisor, or independent contractor with VeriFone, Ingenico,
CAM Commerce Solutions, Cybernet, ExaDigm, Gemalto, Micros Systems, PAR
Technology, Radiant Systems, Retalix, RDM Corp., Symbol, or Way Systems; and


(iii) “Territory” means any country in which the Company does business on the
Employee’s separation date.


2.7.           Authority to Contract; Warranties and Representations.  Employee
has no power to, and will not, obligate the Company in any manner whatsoever to
any contract, agreement, undertaking or commitment, unless specifically
authorized and directed to do so by an executive officer of the
Company.  Employee will not, without specific approval of an executive officer
of the Company, borrow on behalf of the Company, purchase capital equipment, or
sell any capital assets of the Company.  Employee is prohibited from
communicating with or responding to any inquiries from the media, investors, or
potential investors regarding the Company or any of its Business Associates (as
defined above).  Any such inquiries or communications should be directed to the
executive officer or manager in charge of Employee’s business unit
 
2.8           Non-Disparagement.  Employee will not at any time disparage the
Company or any of its employees, products, services, operations, policies,
decisions, or programs, if the effect of such disparagement reasonably could be
anticipated to cause material harm to the Company’s reputation, business,
interests or to the morale among its work force, or the reputation of any
Company employee.


2.9.           Lack of Prior Conflict.  You represent that: (i) you are not
prohibited from contacting the Company or entering into any employment
arrangement with the Company; (ii) you rightfully possess any and all
information that has been discussed or may be discussed with the Company in the
future; (iii) no other person or entity has any interest in such information,
arising out of any current or previous employment relationship or otherwise; and
(iv) you have the lawful right to disclose such information to the Company, that
such disclosure or any employment arrangement with the Company, will not violate
the terms of any employment, non-compete, non-solicitation, confidentiality or
non-disclosure agreement, or any other similar agreement, contract, law, code,
regulation, or other rights, obligations or prohibitions applicable to such
information, and that such information could not be considered in any way a
trade secret in any jurisdiction.
 
2.10.           Notification.  During the Time Period, Employee will inform any
new employer or Business Associate (as defined above), prior to entering into an
employment or business relationship, of the existence of this Agreement and will
provide such new employer or Business Associate with a copy of this
Agreement.  Employee authorizes the Company to notify others, including Business
Associates and Employee’s future employers, of Employee’s obligations under this
Agreement.
 
2.11.           Continuing Cooperation.  Provided the Company reimburses
Employee for any reasonable and necessary out-of-pocket expenses, Employee will
fully cooperate with the Company and its legal counsel in connection with any
action, proceeding, or dispute arising out of matters with which Employee was
directly or indirectly involved while serving as an Employee of the
Company.  This cooperation  includes meeting with, and providing information to,
the Company and its legal counsel, maintaining the confidentiality of any past
or future privileged communications with the Company’s legal counsel, and
being  available to testify truthfully by affidavit, in depositions, or in any
other forum on behalf of the Company.
 
Section Three
 
Miscellaneous Provisions


3.1           Survival.  The covenants contained in Section Two of this
Agreement shall survive the end of  Employee’s employment, regardless of the
manner of or reason for such separation.


3.2.           Extension of Time.  If Employee has breached or threatened to
breach any of the covenants in this Agreement, and if the Company brings legal
action for injunctive or other relief, such relief shall have the duration
specified in Section Two, commencing from the date such relief is granted, but
reduced by the period of time elapsed between Employee’s separation and
Employee’s first breach of this Agreement.


3.3.           Injunctive Relief; Attorney Fees.  If Employee breaches the
covenants in this Agreement, irreparable injury will result to the Company and
its remedy at law for damages will be inadequate.  As a result, the Company
shall be entitled to an injunction to restrain the continuing breach by
Employee, or any other persons or entities acting for or with Employee, without
the necessity of proving actual damages or posting any bond or other security,
in addition to any other rights and remedies which the Company may have at law
or in equity.  The prevailing party in any legal action relating or touching
upon this Agreement is entitled to recover reasonable attorneys’ fees and costs.
 
3.4.           At-Will Employment.  Nothing in this Agreement affects Employee’s
status as an employee at will.  Employment of Employee by the Company may be
terminated by either Employee or the Company for any lawful reason at any time
with or without cause.  Any representation to the contrary is unauthorized and
not valid unless obtained in writing and signed by the Company’s Chief Executive
Officer.
 
3.5.           Binding Affect/Assignment.  This Agreement shall inure to the
benefit of and be enforceable by the successors and assigns of the Company
without the consent of Employee.  None of the rights or obligations under this
Agreement shall be assigned or transferred by Employee.
 
3.6.           Governing Law; Forum.  This Agreement shall be governed and
construed in accordance with the laws of the State of Arizona.  Employee
consents to venue and jurisdiction in the Superior Court of Maricopa County,
State of Arizona, and in the United States District Court for the District of
Arizona, and to service of process under Arizona law, in any action commenced to
enforce this Agreement.
 
3.7.           Entire Agreement.  This Agreement constitutes the entire
agreement of the parties and supersedes any prior agreements and understandings
regarding the subject matter covered herein.  This Agreement may not be modified
or amended except by a written document signed by the parties.
 
3.8.           Severability.  If any provisions of this Agreement shall be held
to be invalid or unenforceable for any reason, the remaining provisions shall
continue to be valid and enforceable. If a Court finds that any provision of
this Agreement is overbroad with regard to its subject matter, geographic scope
or duration, it may  modify that provision to the extent necessary to make the
provision enforceable.
 
3.9.           Waiver.  The Company’s failure to enforce any provisions of this
Agreement shall not constitute a waiver of the Company’s right to pursue any
prior or subsequent breach, violation or default of the Agreement.
 
The parties have had a reasonable opportunity to review and consider this
Agreement with counsel of their choosing and, by their signatures below, enter
into the Agreement willingly.
 
SHAWN
RATHJE                                                                            HYPERCOM
CORPORATION


/s/ Shawn Rathje                                                        By:
/s/ Thomas B. Sabol      
 
Date: August 6,
2009                                                             Its: CFO             

          Date: August 6, 2009       
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
CONFIDENTIALITY, NON-SOLICITATION & NON-COMPETE AGREEMENT


This Schedule 1 to the Employee Confidentiality, Non-Solicitation & Non-Compete
Agreement entered into between Hypercom Corporation and Shawn Rathje ertain
exclusions and prior assignments or grants as referenced in paragraph 2.3 of the
Agreement.


I.  
EXCLUSIONS



Please describe below any Prior Inventions (as defined in paragraph 2.3 of the
Agreement) that currently exist and which you wish to exclude from operation of
this Agreement.  Any such exclusion must be stated with sufficient specificity
to distinguish Prior Inventions from Company Inventions (as defined in paragraph
2.3) which will be covered by operation of the Agreement (attach additional
pages if necessary).


________________________None.__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


II. PRIOR ASSIGNMENTS OR GRANTS


Please describe below any contracts to assign or grant any rights in Prior
Inventions now in existence between Employee and any other person or entity
(attach additional pages if necessary).


________________________None.__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


ACCEPTED AND AGREED TO:
 
"Employee"                                                                         HYPERCOM
CORPORATION


/s/ Shawn Rathje                                                        By:
/s/ Thomas B. Sabol      
 
Date: August 6,
2009                                                             Its: CFO            
 
          Date: August 6, 2009       














